Citation Nr: 0918304	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-10 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of hypertension, currently rated as 
noncompensably disabling.

2.  Evaluation of migraine headaches, rated as noncompensably 
disabling prior to May 23, 2006.

3.  Evaluation of migraine headaches, rated as 10 percent 
disabling from May 23, 2006.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from April 1982 to December 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In his February 2006 substantive appeal the Veteran requested 
a hearing before the Board.  In a February 2009 
communication, he canceled his hearing request.


FINDINGS OF FACT

1.  Hypertension is not shown to be productive of diastolic 
pressure predominantly 100 or more, systolic pressure 
predominantly 160 or more, or a history of diastolic pressure 
predominantly 100 or more with required continuous medication 
for control.

2.  Migraine headaches are manifested by characteristic 
prostrating attacks averaging once every two months.


CONCLUSION OF LAW

1.  The criteria for a compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, 
Diagnostic Code 7101 (2008).

2.  For the period prior to May 23, 2006, the criteria for an 
evaluation of 10 percent for migraine headaches have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8100 (2008).

3.  The criteria for an evaluation in excess of 10 percent 
for migraine headaches have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.124a, Diagnostic Code 8100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A letter dated in October 2004 invited the Veteran to forward 
any treatment records pertinent to his claimed disabilities.  
The evidence of record was listed and the Veteran was told 
how VA would assist him in obtaining additional relevant 
evidence.  This letter also discussed the evidence necessary 
to support a claim of entitlement to service connection.  

Also in October 2004, the Veteran signed a form acknowledging 
that he had been informed of the evidence or information 
necessary to substantiate his claim and the assistance that 
VA would provide.  At that time, he stated that he had no 
other information or evidence to provide and asked that his 
claim be decided as soon as possible.

A March 2006 letter explained the manner in which VA 
determines disability ratings and effective dates.

In October 2006 the Veteran was invited to submit evidence 
showing worsening of his disabilities.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him.  

In May 2008 the Veteran was provided with the specific 
diagnostic criteria pertaining to the evaluation of his 
hypertension and headaches.

The Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service- 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  In any event, in May 
2008 the Veteran was provided with notice of the criteria 
regarding evaluation of the disabilities at issue herein.  
Moreover, he indicated in March 2006, April 2006, and May 
2008 that he had no additional supportive evidence to submit.    

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations were conducted, 
and the Board finds that such examinations were adequate in 
that they were carried out by neutral, skilled providers who 
conducted an in-depth analysis of the Veteran's service-
connected disabilities.  To the extent that the September 
2004 VA examination was inadequate to determine frequency of 
prostrating attacks, such defect was cured by the subsequent 
VA examination and the veteran's own competent lay 
statements.  Neither the Veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, it finds that the disabilities at issue 
have not significantly changed and that uniform ratings are 
appropriate.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).



	Hypertension 

Hypertension was diagnosed in service, and the Veteran was 
placed on medication for its control.  Service treatment 
records show readings as follows:  136/78 (June 2003), 120/78 
and 114/61 (July 2003), 137/78 (August 2003), 124/78 
(December 2003), 129/80, 114/71, and 117/70 (January 2004), 
132/76 (February 2004), 122/78 (May 2004), 124/80, 125/80, 
and 110/74 (June 2004).

The Veteran's blood pressure was measured as 142/89 on VA 
examination in August 2004.  The diagnosis was essential 
hypertension.

On VA examination in May 2006, the Veteran's blood pressure 
readings were 132/77, 129/71, 138/77, and 154/82.  The 
Veteran was noted to take hydrochlorothiazide.

Subsequently in May 2006, the Veteran's blood pressure was 
measured as 130/83.  Subsequent blood pressure readings were 
as follows:  137/70, 135/85, 141/73, and 144/83 (August 
2006); and 160/80 (October 2006).

Records from Darnall Army Hospital show the following blood 
pressure readings:  132/78 (February 2005), 130/83 (March 
2005), 117/76 (November 2005), and 108/74 (March 2006).

At an October 2006 VA heart examination, the Veteran's blood 
pressure was 133/77 and 123/75.  The examiner noted that the 
Veteran's blood pressure had been under good control.

Hypertension is evaluated pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101.  Under DC 7101, a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more, or systolic pressure predominantly 160 or more, or 
as a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

The Board has considered the evidence pertaining to this 
claim and has determined that compensable evaluation is not 
warranted for hypertension.  The aforementioned blood 
pressure readings do not show that the Veteran has diastolic 
pressure predominantly 100 or more, or systolic pressure 
predominantly 160 or more, or as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Rather, they show that while one reading has indicated 
systolic pressure of 160, readings have otherwise ranged from 
108 in March 2006 to 154 in May 2006.  
Moreover, diastolic pressure has never exceeded 100.  Also, 
the Board notes that DC 7101 contemplates blood pressure 
readings which "require continuous medication for control."  
Thus, the reported readings accurately reflect the current 
severity of the Veteran's service-connected hypertension.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

	Migraine Headaches

The Veteran's headache disability has been evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code 8100, which provides the 
criteria for evaluating migraine headaches.  When there are 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is warranted.  A 30 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 10 percent evaluation is warranted when there are 
characteristic prostrating attacks averaging one in two 
months over the last several months.  Where attacks are less 
frequent, a noncompensable evaluation is assigned.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Service treatment records reflect that on discharge 
examination in September 2004, the Veteran reported frequent 
or severe headache.  Specifically, he stated that he had 
severe headaches at least twice per week.  

On VA general medical examination in September 2004, the 
Veteran reported onset of headaches in 1997.  He stated that 
when present, his headaches affected the occipital area of 
the skull and consisted of a pounding quality.  He stated 
that his headaches occurred approximately three times per 
week with durations of up to 24 hours.  He endorsed 
accompanying symptoms of nausea, fatigue, weakness, 
photophobia, and occasional blurred vision.  He denied emesis 
and scatomas.  He reported having lost approximately two work 
days during the previous year.  The diagnosis was migraine 
headaches.

In November 2005 the Veteran stated that he had a prostrating 
attack once every six weeks.

A VA neurological examination was carried out in May 2006.  
The Veteran reported mild muscle tension type headaches and 
less frequent migraine headaches.  He stated that the milder 
headaches occurred two to three times per week and were not 
prostrating.  He related that the more severe headaches 
occurred once every three months or so.  He noted that these 
headaches were prostrating and kept him in bed for half a 
day, and that he used pain medication such as Tramadol or 
Vicodin and stayed in a dark room for several hours.  The 
diagnosis was mixed headaches, migraine and muscle tension.

Upon careful review of the record, the Board has concluded 
that, for the period of this appeal, a uniform evaluation is 
warranted and that a 10 percent evaluation for migraine 
headaches is appropriate.  In this regard the Board notes 
that the medical evidence produced throughout the appeal 
period indicates the Veteran's report of severe, prostrating 
headaches at least once in a two month period since service 
or once every six weeks.  In fact, it is clear that over the 
course of the Veteran's current appeal, symptomatology 
attributable to his headache disability has remained 
relatively stable, and that a uniform 10 percent evaluation 
is for application.  The fact that the May 2006 examination 
was the first to adequately address the frequency of 
prostrating attacks does not establish that the Veteran's 
prior reports of severe headaches were not justified.  It 
must be kept in mind that the 2006 examination was little 
more than a recording of history consistent with the November 
2005 report.  Nothing suggests that the Veteran became worse 
on the day of the examination.  A more thorough examination 
does not establish a change in condition; rather it merely 
constitutes better evidence. 

The Board has also determined that an evaluation in excess of 
10 percent is not warranted.  The Veteran, by his own report, 
does not have characteristic prostrating attacks occurring on 
an average once per month.  As such, his headache disability 
does not meet the criteria for the higher evaluation.  We 
again note that the veteran has been a credible historian.  
However, it is the frequency of the prostrating attacks that 
controls the evaluation, not the frequency of less severe 
headaches.  We also find that his credible reporting 
establishes that there has not been a change in disability.

The Board notes that the Veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
current 10 percent evaluation is appropriate.  

	Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  Rather, there has been 
no showing by the Veteran that his service-connected 
hypertension or migraine headaches have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Here, the veteran reports the loss of 
two days of work due to service-connected disability during a 
one-year timeframe.  Such loss does not equate to marked 
interference.  The Board notes that 38 C.F.R. § 4.1 
establishes that the degree of disability specified is 
considered adequate to compensate for considerable loss of 
working time proportionate to the several grades of 
disability.  In this case, the lay and medical evidence 
establishes that he has not reached even the level of 
considerable lost time.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to a compensable evaluation for hypertension is 
denied.

For the period prior to May 23, 2006, a 10 percent evaluation 
for migraine headaches is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Entitlement not an evaluation in excess of 10 percent for 
migraine headaches is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


